DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the adjacently spaced crop rows are part of the liquid dispending apparatus or no. the preamble to claim 1 states that the liquid dispensing apparatus is used for apply liquid to the adjacently spaced crop rows, but in line 10, the claim recites the adjacently spaced crop rows as being part of the fluid dispensing apparatus.
Claim 10 recites the limitation " the third set of spray nozzles " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims are rejected for depending from are rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muff (2013/0043326) in view of Fasnacht (4,736,888).
Regarding claim 1, Muff shows a liquid dispensing apparatus (10) for applying liquid products to the rhizospheres of adjacently spaced crop rows of a field as the liquid dispensing apparatus travels through the field in a forward direction of travel, the liquid dispensing apparatus comprising: a boom structure (19) supported at a height above a soil surface (fig 1), the boom structure extending laterally relative to the forward direction of travel (fig 1); a plurality of drop assemblies (18) supported by and laterally spaced along the boom structure, each of the plurality of drop assemblies including a drop member (32, 34), the drop member having an upper end and a lower end, the upper end proximate the boom structure (fig 2A), the lower end extending a distance below the boom structure toward the soil surface (fig 2A), the lower end disposed between first and second crop rows of the adjacently spaced crop rows of the field (this is how Muff is used); a first bracket (160b) supported at the lower end of the drop member and extending transversely relative to the soil surface, the first bracket having a forward end and a rearward end, the rearward end of the first bracket extending laterally outward and rearward with respect to the forward end of the first bracket (fig 10), the rearward end of the first bracket supporting a first dribble tube (162b) having an outlet end disposed to drag on the soil surface laterally outward and rearward of the drop member and over the rhizosphere of the first crop row; a second bracket (160a) supported at the lower end of the drop member and extending transversely relative to the soil surface, the second bracket having a forward end and a rearward end, the rearward end of the second bracket extending laterally outward and rearward with respect to the forward end of the second bracket (fig 10), the rearward end of the second bracket supporting a second dribble tube (162a) having an outlet end disposed to drag on the soil surface laterally outward and rearward of the drop member and over the rhizosphere of the second crop row, at least one liquid delivery hose (16) communicating a liquid product to the first dribble tube, the second dribble tube
But fails to disclose a spray assembly disposed on the drop member between the upper end and the lower end;  and the liquid delivery hose communicating a liquid product to the spray assembly of each of the plurality of drop assemblies.
However Fasnacht teaches a boom sprayer that includes a plurality of drop members (78), a spray assembly (91, 96) disposed on the drop member between the upper end and the lower end (the nozzle appear to be between the ground and the boom);  and a liquid delivery hose  (94) communicating a liquid product to the spray assembly of each of the plurality of drop assemblies
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the spray assemblies (91, 96) of Fasnacht to the drop members of Muff, and have the liquid delivery hose of Muff communicate with the spray assemblies, in order to spray a liquid directed in a band along opposite sides of the crop rows and onto the top of the crops (as taught by Fasnacht, abstract) in addition to the liquid delivered by Muff.
Regarding claim 2, wherein the at least one liquid delivery hose communicates one liquid product to the first dribble tube, the second dribble tube and to the spray assembly of each of the plurality of drop assemblies (this is true in the above combination).
Regarding claim 3,  the spray assembly includes spray nozzles which spray the liquid product above the soil surface laterally outward toward each of the first and second crop rows and downward toward the soil surface (fig 3 of Fasnacht)
Regarding claim 4,  the spray assembly includes spray nozzles which spray the liquid product above the soil surface laterally outward toward each of the first and second crop rows and upwardly away from the soil surface. It is noted that the spray nozzles of Fasnacht are fully capable of being adjusted to spray upwardly away from the soil surface.
Regarding claim 5,  wherein the spray assembly includes certain spray nozzles which spray the liquid product above the soil surface laterally outward toward each of the first and second crop rows and downward toward the soil surface (fig 3, Fasnacht)  and wherein certain spray nozzles spray the liquid product above the soil surface laterally outward toward each of the first and second crop rows and upwardly away from the soil surface. It is noted that the spray nozzles of Fasnacht are fully capable of being adjusted to spray upwardly away from the soil surface.
Regarding claim 6,  Muff as modified above shows that the at least one liquid delivery hose includes a first liquid delivery hose communicating first liquid product to the first dribble tube and to the second dribble tube,
 But fails to disclose a second liquid delivery hose communicating a second liquid product to the spray assembly of each of the plurality of drop assemblies.
The examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the spray assemblies (91, 96),   of Fasnacht to the drop members of Muff, and the liquid delivery tube (94) and liquid supply (101) of Fasnacht  to the apparatus of Muff, to communicate with the spray assemblies, in order to spray a second liquid directed in a band along opposite sides of the crop rows and onto the top of the crops (as taught by Fasnacht, abstract) in addition to the first liquid delivered by Muff.
Regarding claim 7,  the spray assembly includes spray nozzles which spray the second liquid product above the soil surface laterally outward toward each of the first and second crop rows and downward toward the soil surface (fig 3, Fasnacht) .
Regarding claim 8, the spray assembly includes spray nozzles which spray the second liquid product above the soil surface laterally outward toward each of the first and second crop rows and upwardly away from the soil surface (fig 3, Fasnacht). It is noted that the spray nozzles of Fasnacht are fully capable of being adjusted to spray upwardly away from the soil surface.
Regarding claim 9, the spray assembly includes certain spray nozzles which spray the liquid product above the soil surface laterally outward toward each of the first and second crop rows and downward toward the soil surface (fig 3, Fasnacht) and wherein certain spray nozzles spray the liquid product above the soil surface laterally outward toward each of the first and second crop rows and upwardly away from the soil surface. It is noted that the spray nozzles of Fasnacht are fully capable of being adjusted to spray upwardly away from the soil surface.
Regarding claims 18-20, Muff as modified above fails to disclose wherein the first bracket is selectively positionable relative to the drop member and where in the second bracket is selectively positionable relative to the drop member such that a lateral distance between the outlet ends of the first and second dribble hoses is selectively variable. 
However, Fasnacht teaches a selectively positional bracket (83, 84). The first bracket of Fasnacht (83) is selectively positionable relative to the drop member and where in the second bracket (84) is selectively positionable relative to the drop member such that a lateral distance between the outlet ends of the first and second hoses (92, 97) is selectively variable. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the selectively positional brackets (83 and 84) of Fasnacht to so that the position of the outlet ends of the first and second dribble hoses can be adjusted as taught by Fasnacht (col 5, lines 1-5).


Claim(s) 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muff (2013/0043326) as modified by  Fasnacht (4,736,888), further in view of Palmer (3,117,725)
Regarding claim 10, Muff as modified above shows all aspects of the applicant’s invention as in claim 1, including that the spray assembly includes a first spray nozzle (91 Fasnacht) and a second spray nozzle (96 Fasnacht), and wherein the at least one liquid delivery hose includes a first liquid delivery hose (19, Muff) communicating first liquid product to the first dribble tube and to the second dribble tube (both of Muff), a second liquid delivery hose (92, Fasnacht)  communicating a second liquid product to the first  spray nozzle of the spray assembly and a third liquid delivery hose (97, Fasnacht) communicating a third liquid product to the second spray nozzle of the spray assembly of each of the plurality of drop assemblies.
But fails to disclose that the first spray nozzle and the second spray nozzle are both a plurality of spray nozzles.
However Palmer shows multiple nozzles at the end of a single liquid deliver hose (fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the single nozzle of Muff as modified above with due nozzles as in Palmer, in order to spray liquid in more than one direction.
Regarding claim 11,  wherein the first set of spray nozzles spray the second liquid product above the soil surface laterally outward toward each of the first and second crop rows and downward toward the soil surface (the nozzles of the above combination are all adjustable and can be adjusted as claimed).
Regarding claim 12,  wherein the second set of spray nozzles spray the third liquid product above the soil surface laterally outward toward each of the first and second crop rows and upwardly away from the soil surface (the nozzles of the above combination are all adjustable and can be adjusted as claimed).
Regarding claim 21, Muff as modified above fails to disclose wherein the first bracket is selectively positionable relative to the drop member and where in the second bracket is selectively positionable relative to the drop member such that a lateral distance between the outlet ends of the first and second dribble hoses is selectively variable. 
However, Fasnacht teaches a selectively positional bracket (83, 84). The first bracket of Fasnacht (83) is selectively positionable relative to the drop member and where in the second bracket (84) is selectively positionable relative to the drop member such that a lateral distance between the outlet ends of the first and second hoses (92, 97) is selectively variable. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the selectively positional brackets (83 and 84) of Fasnacht to so that the position of the outlet ends of the first and second dribble hoses can be adjusted as taught by Fasnacht (col 5, lines 1-5).


Claim(s) 13,  22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muff (2013/0043326) as modified by  Fasnacht (4,736,888), further in view Vernia (2002/0175229).
Regarding claim 13, Muff as modified above shows all aspects of the applicant’s invention as in claim 1,  but fails to teach  a plurality of boom spray nozzles, the plurality of boom spray nozzles spaced laterally along the boom structure, and wherein the at least one liquid delivery hose communicates the liquid product to the first dribble tube, the second dribble tube and to the spray assembly of each of the plurality of drop assemblies and to each of the plurality of boom spray nozzles.
However Vernia teaches a conventional spray boom nozzle (8) with a plurality of boom spray nozzles spaced laterally along the boom structure (fig 1), and wherein the at least one liquid delivery hose (2) communicates the liquid product to the spray boom nozzle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the conventional spray boom nozzles (8) of Vernia to the spray boom of Muff as  modified above and  have the at least one liquid delivery hose of Muff as modified above communicate the liquid product to each of the plurality of boom spray nozzles in order to spray more liquid product over a larger coverage area.
Regarding claim 14, wherein the at least one liquid delivery hose includes a first liquid delivery hose (of Muff) communicating first liquid product to the first dribble tube and to the second dribble tube (both of Muff), a second liquid delivery hose (of  Fasnacht ) communicating a second liquid product to the spray assembly of each of the plurality of drop assemblies (as described in the rejection of claim 6 above).
But fails to disclose that the second liquid delivery hose  communicates with the boom spray nozzles.
The examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the second liquid delivery hose communicate with the boom spray nozzles in order to spray the same liquid product from the spray assemblies as well as the boom spray nozzles increasing the area an volume of the second liquid product.
Regarding claim 15,  wherein the boom spray nozzles spraying the second liquid product above the soil surface downwardly toward the first and second crop rows wherein the spray assembly includes spray nozzles which spray the second liquid product above the soil surface laterally outward toward each of the first and second crop rows. (the nozzles of the above combination are all adjustable and can be adjusted as claimed).
Regarding claim 16,  wherein the at least one liquid delivery hose includes a first liquid delivery hose communicating first liquid product to the first dribble tube and to the second dribble tube (of Muff), a second liquid delivery hose communicating a second liquid product to the spray assembly of each of the plurality of drop assemblies (of Fasnacht), 
But fails to disclose a third liquid delivery hose communicating a third liquid product to the boom spray nozzles.
The examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add boom spray nozzles (8),   of Vernia to the boom of Muff as modified above, and the liquid delivery tube  and liquid supply of Vernia  to the apparatus of Muff,  to communicate with the spray boom nozzles, in order to spray a third liquid in addition to the first and second liquids delivered by Muff as modified above.
Regarding claim 17,  wherein the boom spray nozzles spraying the third liquid product above the soil surface downwardly toward the first and second crop rows (Vernia fig 1) wherein the spray assembly includes spray nozzles which spray the second liquid product above the soil surface laterally outward toward each of the first and second crop rows. (the nozzles of the above combination are all adjustable and can be adjusted as claimed).
Regarding claims 22 and 23, Muff as modified above fails to disclose wherein the first bracket is selectively positionable relative to the drop member and where in the second bracket is selectively positionable relative to the drop member such that a lateral distance between the outlet ends of the first and second dribble hoses is selectively variable. 
However, Fasnacht teaches a selectively positional bracket (83, 84). The first bracket of Fasnacht (83) is selectively positionable relative to the drop member and where in the second bracket (84) is selectively positionable relative to the drop member such that a lateral distance between the outlet ends of the first and second hoses (92, 97) is selectively variable. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the selectively positional brackets (83 and 84) of Fasnacht to so that the position of the outlet ends of the first and second dribble hoses can be adjusted as taught by Fasnacht (col 5, lines 1-5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,159,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application include al subject matter present in the claims of the US patent.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,116,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application include al subject matter present in the claims of the US patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/12/2022